Order entered January 15,-1944, granting examination of defendants-appellants before trial and directing the production of books unanimously modified to provide for such examination and production of books, as to the Carrier Corporation, at the office of said corporation at Syracuse, New York, and as to York Ice Machine Corporation at the office of said corporation at York, Pennsylvania, without prejudice to a motion by the plaintiffs at the conclusion thereof to examine elsewhere concerning items of which evidence is not obtainable at Syracuse or York, the actual expenses of plaintiffs’ attorney in attending each examination to be paid by the defendant to be examined. Said order is further unanimously modified to eliminate examination concerning allegations stricken out under the decision of Mr. Justice MeGeehan of April 5, 1944, with leave to move to reinstate in the event that said decision is reversed or modified. As so modified the order is affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Untermyer and Dore, JJ.